Citation Nr: 1112603	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for right ankle posttraumatic arthritis, with tendinitis of the ossicle medial malleolus, and a healed calcaneous stress fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Fargo, North Dakota, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, in December 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In January 2011, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The competent evidence tends to establish right ankle posttraumatic arthritis, with tendinitis of the ossicle medial malleolus, and a healed calcaneous stress fracture, is attributable to service.  


CONCLUSION OF LAW

Right ankle posttraumatic arthritis, with tendinitis of the ossicle medial malleolus, and a healed calcaneous stress fracture, was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for right ankle posttraumatic arthritis, with tendinitis of the ossicle medial malleolus, and a healed calcaneous stress fracture.  Having considered the evidence, the Board finds that service connection is warranted.  

The Board notes that there is both positive and negative evidence.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Service treatment records document relevant complaints and findings.  In addition, the January 2011 VHA opinion attributes the Veteran's right ankle disability to service.  The opinion states that it is as likely as not that the Veteran's right ankle disability is due to the many injuries documented in the service treatment records, noting relevant findings during service in 1977, 1978, and 1980.  The opinion notes, in pertinent part, as follows:

To further bolster the [Veteran's] claim [are] numerous complaints [] in the record pertaining to the right foot and ankle.  Since post traumatic [change] takes years to manifest it is as likely as not that his injuries years ago lead to the degenerative condition he suffers in the right ankle today.  

In addition, the VHA opinion states that it is likely that the right ankle symptoms are aggravated by the service-connected left ankle fracture, noting that it is well established that prolonged limping can cause or worsen a problem in the contra-lateral (unaffected) limb, and that in this case, the cause is undeniably from using the right side to bear most of the weight.  

In this case, the Board has accorded more probative value to the January 2010 VHA opinion in regard to etiology.  A rationale for the opinion provided is based on reliable principles and sound reasoning and the opinion is not inconsistent with the Veteran's assertions or the contemporaneous service treatment records.  

There is competent evidence tending to establish that the Veteran's right ankle posttraumatic arthritis, with tendinitis of the ossicle medial malleolus, and a healed calcaneous stress fracture, is attributable to service.  Thus, resolving all doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for right ankle posttraumatic arthritis, with tendinitis of the ossicle medial malleolus, and a healed calcaneous stress fracture, is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


